Title: To John Adams from Benjamin Rush, 21 February 1789
From: Rush, Benjamin
To: Adams, John


          
            my dear friend,
            Philadelphia Feb: 21st 1789.
          
          Few events have happened since the 17th of septemr: 1788, which have afforded me more pleasure than your election to the Vice president’s chair. It is the cape stone of my our labors respecting the new goverment. Mr Rutledge had some friends in Pennsylvania—But your friends prevailed. Mr Wilson had great merit in this business. Mr Morris likewise advised it. There is an expectation here which I

have humoured, that your influence will be exerted immediately in favor of a Motion to bring Congress to Philada:— New England alone must determine this question—for our Quaker & German manners will always give new york an Advantage over us in the Opinion of southern gentlemen. There was a time when yankies & Aristocratic new yorkers were less United. I wish to see the Congress in Philada: for two reasons principally. 1 To silence the clamors which begin to circulate in some of the southern states, of the interested & local Views of the Eastern States, & 2ly to prevent a few years hence a removal of the Seat of goverment to a more Southern, a less healthy & less republican State.—
          I lost your excellent pamphflet by lending it to One of our printers, but shall endeavour to procure a copy which was printed from it in one of our newspapers in the year 1777.— I enclose you a copy of the four letters you refer to, published in the same year—also a small tract on the late test law of Pennsylvania by the same Author. my His enemies have done him the honor of saying in our public prints, that it repealed that impolitic law.—
          Besides the four persons whom you have mentioned in your letter, a fifth character of more consequence than either of them must be brought into a View in giving a history of the Constitution of Pennsylvania. Reed’s Administration likewise, stained—by folly—fraud— and Violence will must be described in a review of the revolution in Our state.— The rank & connections of both these gentlemen forbid the truth to be told of them for many years to come.— I shall however begin the work, and bequeath it to my children. It will afford them some instruction. With this, they will receive many Other documents of the revolution, and of eminent political & military characters.— The enclosed Anecdote of yourself, was extracted from One of them.
          The conduct of Delaware & maryland in thowing away all their Votes for a Vice president I believe was influenced in part by a jealousy of the new England States, which has been revived, & inflamed by their vote in favor of the meeting of the first Congress in New york. Philadelphia is the head Quarters of federalism. There will be no cordiality between the Eastern & some of southern states ’till the Congress fixes in Philada or Baltimore.
          Your correspondence will always be agreeable to me, and you may rely upon Secrecy when ever your letters are confidential.—
          I move at present only in the line of my profession.— but my eyes— and ears—and fact-book—are as usual open my decided &

unequivocal conduct in politicks has thrown me at a distance from the present chief magistrate of Pennsylvania.— He is the counterpart of your friend in the late elections in massachussets. I employ my leisure hours in pursuits which have for their Objects the happiness of my Country. In some of these I have been successful.— From Others, I have reaped nothing but abuse, and a Consciousness of having aimed well.
          Adieu—my dear friend. From / yours very sincerely
          
            Benjn Rush
          
          
            P.S: It is said that Mr Thomson does not intend to apply for the Secretaryship of the senate. would not that appointment be a suitable one for Col: Smith?— The propriety of placing a person in that office so nearly connected with the chief & executive officer of the Senate, must be obvious to every one.
          
        